632 So. 2d 1142 (1994)
Howard COHEN, and Lucille Cohen, His Wife, Appellants,
v.
BOCA WOODS COUNTRY CLUB PROPERTY OWNERS ASSOCIATION, INC., Appellee.
Nos. 93-0149 and 93-0821.
District Court of Appeal of Florida, Fourth District.
March 9, 1994.
Philip Z. Levinson, Boca Raton, and Barbara Compiani of Caruso, Burlington, Bohn & Compiani, P.A., West Palm Beach, for appellants.
Joel H. Feldman and Colleen M. Crandall, Boca Raton, for appellee.
PER CURIAM.
We reverse and remand the final judgment and the award of attorney's fees which were predicated upon the trial court's order granting the appellee's motion for involuntary dismissal after the close of the appellants' case in a bench trial.
The appellants sought to overturn in court a homeowners' association decision refusing to permit them to make a small addition to their home. At trial the parties agreed that the issue to be tried was whether the proposed addition would impair the view of their neighbors. Appellants presented evidence that the addition would not impair the view of their neighbors. An involuntary dismissal is only proper where the evidence, considered in a light most favorable to the non-moving party, fails to establish a prima facie case on the non-moving party's claim. Europco Management Co. of America v. Smith, 572 So. 2d 963 (Fla. 1st DCA 1990). Construing *1143 the evidence here under that standard, it is apparent the appellants established a prima facie case.
ANSTEAD and HERSEY, JJ., and MAGER, GERALD, Senior Judge, concur.